DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118B and 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (3,455,414). 
Claim 1: A ladder comprising: a first rail (Fig. 2; 12), a second rail (Fig. 2; 14) spaced apart from the first rail, and a plurality of rungs (Fig. 2; 16) extending between and coupled to the first rail and the second rail (Fig. 2); a walkthrough device including a first component, the first component comprising: a sleeve coupled to the first rail (Fig. 2; 24); a pole slidably coupled to the sleeve (Fig. 2; 30, Col. 2, lines 59-61) and configured for displacement relative to the sleeve between at least two positions including a retracted position and an extended position (Col. 1, lines 61-66).  
Claim 2: The ladder of claim 1, wherein the first component includes at least one bracket (Fig. 2; 26), the at least one bracket coupling the sleeve with the rail (Col. 2, lines 53-55).  
Claim 17:  A ladder comprising: (Fig. 2; 12), a second rail (Fig. 2; 14) spaced apart from the first rail, and a plurality of rungs (Fig. 2; 16) extending between and coupled to the first rail and the second rail (Fig. 2); a walkthrough device including a first component, the first component comprising: a first elongated structure coupled to the first rail (Fig. 2; 24); a second elongated structure slidably coupled to the first elongated structure (Fig. 2; 30, Col. 2, lines 59-61) and configured to be displaced relative to the first elongated structure between at least two positions including a retracted position and an extended position (Col. 1, lines 61-66).  
Claim 18: The ladder of claim 17, wherein the first elongated structure includes a sleeve (Fig. 2; 24); and the second elongated structure includes a pole (Fig. 2; 30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414).
Claim 11:  The ladder of claim 1, wherein the walkthrough device includes a first component, the first component comprising: a first sleeve coupled to the first rail (Fig. 2; 14); a first pole slidably coupled (Fig. 2; 30, Col. 2, lines 59-61) to the first sleeve (Fig. 2; 24) between at least two positions including a retracted position and an extended position (Col. 2, lines 57-59).  
While Higgins fails to disclose a second component, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of components to provide additional support to a person using the walkthrough device, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the walkthrough component would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claims 3-6, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414) in view of Stewart (3,856,112).
Claim 3:  Higgins discloses the ladder of claim 2, but fails to disclose a locking mechanism associated with at least one bracket.
However, Stewart discloses a ladder component with a locking mechanism (Fig. 4; 71,73) associated with the at least one bracket (Fig. 4; 69), the locking mechanism and at least one bracket configured to facilitate removable coupling of the sleeve to the first rail (Fig. 1; 69).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ladder of Higgins to include a locking mechanism associated with at least one bracket, as taught by Stewart, in order to allow for ease of connection and adjustment of the component to the ladder rail. 
Claim 4:  Stewart discloses a locking mechanism and a rod threadably coupled with the clamping block and coupled to an end of the rod. But fails to disclose a nut fixed to the at least one bracket.
While Stewart fails to disclose a nut fixed to the bracket, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, make the threaded nut separate from the bracket. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Here, because it would be desirable to have the locking mechanism separated from the bracket in the event the locking mechanism becomes cross-threaded, only the nut would require replacing rather than the entire bracket. See MPEP 2144.04(V)(C) – Making Separable.
Claim 5:  Stewart discloses the ladder of claim 4, wherein the clamping block is configured to engage a corner defined by a web portion and a flange portion of the first rail and apply pressure to at least one of the web portion and the flange portion (Fig. 4; 1,69).  
Claim 6:  Stewart discloses the ladder of claim 1, further comprising an adjustment mechanism (Fig. 1; 53) coupled to the sleeve and configured to selectively lock the pole in each of the retracted position and the extended position (Col. 3, lines 9-23).  
Claim 7: Stewart discloses the ladder, further comprising: a cap coupled to a lower end of the pole (Fig. 7; 31), the cap having a first keyed feature (Fig. 7; 33); an insert member positioned at least partially within the sleeve (Higgins – Fig. 2; 30), the insert member having a second keyed feature configured to engage with the first keyed feature (Fig. 7; 33).  
Claims 8 and 10:  Stewart discloses the ladder of claim 7, wherein the first keyed feature includes an undulating, upper, peripheral edge, and wherein the second keyed feature includes a mating peripheral edge.  
While Stewart fails to disclose undulating peripheral edges, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the shape of the peripheral edges to create an additional keyed segment and provide additional stability to the joint when keyed together, since it has been held that changes in shape have no patentable significance absent persuasive evidence that the particular configuration is significant.  As discussed in “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04(IV) (B) – Changes in Shape.
Claim 9:  Stewart discloses the ladder of claim 1, further comprising: a cap coupled to an upper end of the pole, the cap having a first keyed feature; a collar positioned at an upper end of the sleeve, the collar having a second keyed feature configured to engage with the first keyed feature.  
While Stewart fails to disclose a second cap, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to duplicate the number of components and locate the second cap in an upper portion of the pole, since it has been held the duplication of parts has no patentable significance unless a new and unexpected result is produced. Examiner contends that the duplication of the cap would not produce an unexpected result, as it would not change the purpose or function of the structure. As discussed in “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).” See MPEP 2144.04(VI)(B) – Duplication of Parts.
Claim 12:  Stewart discloses the ladder of claim 11, wherein, when upper ends of the first component and the second component are spaced away from each other a first distance (Fig. 2; the distance between 13,13), lower ends of the first component and the second component are spaced away from each other a second distance (Fig. 2; the distance between 53,53), and the first distance is greater than the second distance (Fig. 2; the distance between 13,13).  
Claim 13:  Higgins and Stewart each disclose a ladder, wherein the pole of the first component is adjustable between its retracted position and its extended position independent of a position of the second pole (Higgins, Fig. 2; Stewart, Fig. 1) In each instance, since the components are not joined to one another, they are adjustable independently.  
Claim 15:  Stewart discloses the ladder of claim 1, wherein a longitudinal axis of the pole forms an angle with a longitudinal axis of the first rail (Fig. 1 depicts an angle between the longitudinal axis of 11 and 3), and wherein the angle is between approximately 0 degrees and approximately 8 degrees.  While Stewart fails to disclose a specific degree, examiner contends that an angle between approximately 0 and 8 degrees is present.
Claim 16:  Stewart discloses the ladder of claim 15, wherein the angle is between approximately 3 degrees and approximately 4 degree (Fig. 1 depicts an angle between the longitudinal axis of 11 and 3).  While Stewart fails to disclose a specific degree, examiner contends that an angle between approximately 3 and 4 degrees is present.
Claim 19: Higgins discloses a walkthrough device for use with a ladder, the device comprising: a sleeve (Fig. 2; 24); a pole (Fig. 2; 30) slidably coupled to the sleeve (Fig. 2; 30, Col. 2, lines 59-61) and configured for displacement relative to the sleeve between at least two positions including a retracted position and an extended position (Col. 1, lines 61-66); at least one bracket (Fig. 2; 26) configured for coupling with a rail of a ladder (Col. 2, lines 53-55), but fails to disclose and adjustment mechanism.
However, Stewart discloses a ladder with an adjustment mechanism (Fig. 1; 53) coupled to the sleeve and configured to selectively lock the pole in each of the retracted position and the extended position (Col. 3, lines 9-23).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ladder of Higgins to include an adjustment mechanism coupled to the sleeve and configured to lock the pole in a desired position, as taught by Stewart, in order to allow for ease of adjustment of the pole and sleeve assembly and making it possible to lock the pole in a desired position. 
Claim 20:  Stewart discloses the walkthrough device of claim 19, further comprising a locking mechanism (Fig. 4; 71,73) associated with the at least one bracket (Fig. 4; 69), the locking mechanism and at least one bracket configured to facilitate removable coupling of the sleeve to the first rail (Fig. 1; 69).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (3,455,414) in view of Margolies (4,798,262).
Claim 14:  Higgins discloses the ladder of claim 1, but fails to disclose the first component positioned on a front side of the first rail. 
However, Margolies discloses a first component positioned on a front side of the first rail (Fig. 2; 40 is depicted in a position located on the front side of rail 14). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ladder of Higgins to position the first component on a front side of the first rail, as taught by Margolies, in order to allow for ease of access to the component by the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635